Case: 18-40460      Document: 00515039973         Page: 1    Date Filed: 07/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40460                             July 18, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER SEGOVIA-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-895-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Javier Segovia-Lopez pleaded guilty to illegal reentry in violation of
8 U.S.C. § 1326. The district court sentenced him under § 1326(b)(2) based
upon the characterization of his prior Texas conviction for aggravated assault
as an aggravated felony. For the first time on appeal, Segovia-Lopez challenges
the characterization of his prior conviction as an aggravated felony.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40460     Document: 00515039973      Page: 2   Date Filed: 07/18/2019


                                  No. 18-40460

      We review for plain error. See Puckett v. United States, 556 U.S. 129, 135
(2009). To prevail on plain error review, Segovia-Lopez must show (1) an error
(2) that is clear or obvious and (3) that affects his substantial rights. Id. If he
does so, we have the discretion to correct the error if it “seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings.” Id. (internal
quotation marks and citation omitted). On plain error review, we consider
whether an error is clear or obvious in light of the state of the law at the time
of appeal. See United States v. Sanchez-Arvizu, 893 F.3d 312, 315 (5th Cir.
2018).
      Segovia-Lopez fails to demonstrate that the district court erred in
classifying his Texas aggravated assault conviction as a crime of violence under
18 U.S.C. § 16(a) and, therefore, an aggravated felony under 8 U.S.C.
§ 1101(a)(43)(F). See United States v. Gomez Gomez, 917 F.3d 332, 333-34 (5th
Cir. 2019); United States v. Reyes-Contreras, 910 F.3d 169, 187 (5th Cir. 2018)
(en banc). His argument that retroactively applying Reyes-Contreras violates
due process is also unavailing. See Gomez Gomez, 917 F.3d at 334.
      The judgment of the district court is AFFIRMED.




                                        2